DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 18 October 2019 and 08 May 2020are made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeuchi et al. US 2002/0101390.
As to claim 1, Tekeuchi teaches a glass structure (paragraphs 0007 and 0041, an antenna device) comprising:
a glass formed to transmit a radio wave (paragraphs 0007-0014 and 0041-0043, antenna device comprising a fitted member, a window glass sheet 4 fitted to a building or a vehicle such as an automobile having transparency and to pass a radio wave 3; paragraphs 0010 and 0070, the 
a lens disposed on one side of the glass and changing an incidence angle of the radio wave incident on the one side of the glass (figures 1 and 2, 0041, 0044 and 0045 and 0051-0053, converging member for converging, changing the phase of a the radio wave 3 by a flat or three dimensional Fresnel lens 1; when the radio wave is incident with an inclination to the flat plane S of the Fresnel lens 1 and adjacent window 4, the pattern of the Fresnel lens becomes an elliptic group).

As to claim 2 with respect to claim 1, Takeuchi teaches the glass structure further comprising a dielectric slab disposed between the glass and the lens and compensating for a transmission loss caused when the radio wave incident through the lens transmits through the glass (figure 1, paragraphs 0008-0013, 0041, 0055-0058,  a selected space or distance between the window and the Fresnel lens is in relation of a received power value or converging efficiency of the radio wave).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-12 are allowed. As to claim 5, the prior art made of record teach a vehicle or building comprising a receiver receiving a radio wave radiated from at least one base station and a lens changes an incidence angle of the radio wave incident from the at least one base station, 
As to claim 10, the prior art made of record do not teach a train comprising a receiver to receive a radio wave radiated from at least one base station at a predetermined radiation angle and a lens disposed to be spaced apart from the antenna array at a predetermined interval.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BLANE J JACKSON/Primary Examiner, Art Unit 2644